      Case 1:19-cv-03504-DLB Document 1 Filed 12/09/19 Page 1 of 14



                IN THE UNITED STATES DISTRICT COURT FOR
                       THE DISTRICT OF MARYLAND


 Danilo J. DeSousa
 20 East Lanvale Street, #807
 Baltimore, Maryland 21202
                 Plaintiff,

 v.
 University of Maryland, Eastern Shore
 11868 Academic Oval                                Case No.:
 Princess Anne, Maryland 21853

 SERVE ON:
 Brian E. Frosh, Attorney General
 Office of the Attorney General
 200 St. Paul Place
 Baltimore, Maryland 21202

                   Defendant.


                                       COMPLAINT

       Plaintiff, Danilo J. DeSousa (hereinafter “DeSousa” or “Plaintiff”), by and

through undersigned counsel, hereby files this Complaint against University of

Maryland, Eastern Shore, hereafter, (“UMES” or “Defendant”), for unlawful

discrimination and harassment in the terms and conditions of Plaintiff’s employment

based on his sex and unlawful termination of his employment based on his sex and in

retaliation for his EEO activity in violation of Title VII of the Civil Rights Act of 1964,

42 U.S.C. §§ 2000e. et seq, as amended (hereinafter, “Title VII”). Plaintiff alleges the

following:



                             JURISDICTION AND VENUE

   1. Jurisdiction over this action is proper pursuant to 28 U.S.C. §1331 and 28 U.S.C.
      Case 1:19-cv-03504-DLB Document 1 Filed 12/09/19 Page 2 of 14



§1343.

   2. This Court has jurisdiction over the subject matter of this action pursuant to 42

U.S.C. § 2000e.-2 and 2000e-5 and 42 U.S.C. §12203(a).

   3. Venue in this court is proper because the conduct complained of occurred in the

State of Maryland, where the Plaintiff was previously employed.



               EXHAUSTION OF ADMINISTRATIVE REMEDIES

   4. Plaintiff timely filed a charge of discrimination against Defendant with the

Baltimore Field Office of the U. S. Equal Employment Opportunity Commission

(“EEOC”) – Charge No. 531-2017-00629.

   5. The EEOC issued a Dismissal and Notice of Rights (“Notice of Rights”) date-

stamped September 13, 2019.

   6. Plaintiff’s Counsel received the Notice of Rights on September 16, 2019, after

which the instant action was timely filed within ninety (90) days of the receipt of the

aforementioned Notice.

   7. Plaintiff has exhausted his federal administrative remedies as to the allegations of

this Complaint.

                                            PARTIES

   8. Plaintiff Danilo J. DeSousa, who is male, is a citizen of the United States and

an adult resident of the State of Maryland. During all times relevant to this

complaint, DeSousa was an employee of Defendant University of Maryland, Eastern

Shore as defined under Title VII, 42 U.S.C. §2000 et seq.




                                             2
      Case 1:19-cv-03504-DLB Document 1 Filed 12/09/19 Page 3 of 14



   9. Defendant University of Maryland Eastern Shore is a constituent of the

University System of Maryland and a historically black, 1890 land-grant institution.

UMES was DeSousa’s “employer” for purposes of Title VII, 42 U.S.C. §2000 et seq.

                                   FACTUAL ALLEGATIONS

       10.     Prior to accepting employment at UMES, DeSousa had 22 years of

higher education administration experience, including positions as provost, chief

and academic affairs officer, student affairs officer, enrollment management officer,

and retention officer. Stephen McDaniel (“McDaniel”), then UMES’s Vice President

for Institutional Advancement, contacted DeSousa and informed him about the

search by UMES to fill the position - Vice President for Student Affairs & Enrollment

Management. McDaniel was chairing the search committee overseeing the hiring for

this position. At that time, Plaintiff was the Assistant Vice Chancellor for Student

Retention at Fayetteville State University.

       11.     After thoughtful consideration of this opportunity, DeSousa applied

and was hired through an expedited hiring process. He met then UMES’ President,

Juliette B. Bell (“Bell”) shortly before his hire, which was effective April 20, 2015.

       12.     As Vice President for Student Affairs and Enrollment Management,

and all times relevant to this lawsuit, DeSousa reported directly to the University

President, then Juliette Bell (“Bell” or “Dr. Bell”), and had responsibility for

providing leadership and direction in coordinating, implementing and evaluating

the UMES’s strategic recruitment and retention initiatives, managing, assessing and

implementing strategies designed to achieve Defendant’s enrollment management




                                              3
      Case 1:19-cv-03504-DLB Document 1 Filed 12/09/19 Page 4 of 14



goals, improving student educational outcomes, and enhancing UMES’s visibility and

public image.

       13.      In the summer of 2015, shortly after he was hired, DeSousa met with

and obtained approval from Dr. Bell to staff his Division as he deemed necessary to

execute the action steps required to achieve the goals and objectives integral to his

role and responsibilities.

       14.      To that end, Plaintiff recommended promoting four incumbent female

employees and recommended the temporary (interim) hiring of three, male

applicants. Human Resources vetted and approved the promotions and hires, each

of which also was approved by Dr. Bell who had final and sole authority for these

recommendations consistent with the University of Maryland System Board of

Regents’ policy. Further, two additional male candidates, recommended for hire by

another staff member, were vetted and approved for hire by Human Resources, with

Dr. Bell’s authorization.

       15.      In or around November 2015, Dr. Bell called DeSousa to her office and

told him she was concerned he was hiring “young boys” to fill the interim positions.

During this meeting, Bell instructed DeSousa to terminate one of the interim hires

but gave no reason. Plaintiff later learned from the Provost, who also was in

attendance at this meeting, that there was rumor circulating that DeSousa and the

individual whom President Bell instructed him to terminate were lovers. This

rumor was not true and DeSousa made this clear to the Provost.

       16.      Additionally, in the November 2015 meeting Dr. Bell told Plaintiff she

did not want to hurt his career and asked him if he wanted to resign. Unclear as to


                                           4
     Case 1:19-cv-03504-DLB Document 1 Filed 12/09/19 Page 5 of 14



why he should even think about resigning, DeSousa rejected this suggestion that he

even consider resigning.

       17.    DeSousa was offended by the inference that his hiring

recommendations had been influenced by inappropriate, predatory motives. That

notwithstanding, he offered to provide Dr. Bell an action plan to address her stated

concern that the interim hires were inappropriate even though each had been

vetted by Human Resources.

       18.    After DeSousa presented the action plan to Dr. Bell, he did not receive

any feedback and believed the matter had been addressed to her satisfaction.

       19.    On or about December 18, 2015, DeSousa received an email informing

him of the need to meet with UMES’s Title IX Coordinator and Equity Compliance

Officer, R. Hardy Rudasill (“Rudasill”), to discuss the findings of “Equity

Complainants” stemming from his Division.

       20.    On December 19, 2015, Plaintiff sent an email to the Director of

Human Resources, Marie Billie (“Billie”), and Dr. Bell expressing concern that two of

the interim hires – both males - had been the subject of repeated questions

regarding their marital status and/or asked to share pictures of their spouses

and/or children. In the email, DeSousa expressed concern about the unfair targeting

and treatment of the two men and his desire to create a sense of well- being and a

supportive work environment. Neither Bell nor Billie responded to his concerns.

       21.    In January 2016, DeSousa met Rudasill and Billie to review the interim

hires in his Division. None of the hiring or promotion decisions were changed

following that meeting, nor was DeSousa informed he had violated any law or UMES


                                            5
      Case 1:19-cv-03504-DLB Document 1 Filed 12/09/19 Page 6 of 14



policy relative to the interim appointments or promotions that were the basis of the

complaints investigated by Rudasill’s office.

       22.    Around the same time he was working with Rudasill and Billie to

address the “complaints” regarding his Division, DeSousa received a phone call from

a colleague who worked at another institution of higher learning. That colleague

shared with Plaintiff that the rumor mill in higher academia was that “he was over at

UMES hiring young boys who were gay”. And another professional acquaintance

informed Plaintiff that these allegations had been and were being circulated and

discussed both within and outside the walls of UMES . DeSousa made it clear to both

his colleague and the professional acquaintance that these rumors were not true.

       23.    In February 2016, Bell met with DeSousa and informed him the “Title

IX complaint against him” had “merit” and as a result she had decided to remove

enrollment management from his scope of responsibilities. In a campus-wide email,

Bell communicated this decision to the UMES’ community the following week. The

unsolicited feedback Plaintiff received made it clear the removal of the student

enrollment duties was viewed as a demotion for misconduct or some other

dereliction of duty.

       24.    In or about February 2016, Bell also overturned a decision made by

DeSousa that one of his female subordinates had abused her authority by

implementing changes to a provision of UMES’s National Pan-Hellenic Council’s

Constitution in a manner that was inconsistent with explicit language in the

Constitution. Bell offered DeSousa no opportunity to discuss this matter or provide

an explanation for her decision to intervene and thereby undermine his authority.


                                           6
      Case 1:19-cv-03504-DLB Document 1 Filed 12/09/19 Page 7 of 14



       25.     In March 2016, DeSousa through legal counsel wrote Bell to request

that she reconsider the decision to remove enrollment management from his

responsibilities. In that letter, Plaintiff also asserted he felt he was being subjected

to an unlawfully hostile work environment based on what others perceived to be his

sexual orientation.

       26.     In UMES’s response, dated April 4, 2016, it informed DeSousa that the

decision to remove enrollment management was not related to any Title IX matter

investigated by Rudasill, but instead an exercise of Bell’s discretion as President to

make administrative changes. Defendant did not address in its response Plaintiff’s

claim that he was being subjected to a hostile work environment.

       27.     Prior to removal of the enrollment management responsibilities,

DeSousa managed the team that helped UMES reach an enrollment peak in the fall

2015 that it had failed to accomplish in recent previous years. After student

enrollment was removed from his oversight, UMES experienced considerable

declines in student enrollment.

       28.     On April 4, 2016, the same date of Defendant’s written response to

Plaintiff regarding his request to reconsider the removal of enrollment management

from his responsibilities, Plaintiff was informed by Bell’s secretary that two leave

requests he previously submitted had been denied. Specifically, Plaintiff had been

invited to travel to the University of Dayton during the week of April 4, 2016 to

participate as a co-presenter at a national conference, followed by an invitation to

be a keynote speaker for an event at University of Notre Dame. The reason given for

denying leave that week never was explained.


                                            7
     Case 1:19-cv-03504-DLB Document 1 Filed 12/09/19 Page 8 of 14



       29.    Having already committed to attend each of these events because he

viewed them as opportunities to promote UMES, DeSousa was forced to rescind

acceptance of the invitations although his involvement in each event already had

been confirmed. Plaintiff was deeply embarrassed and profoundly humiliated as a

result; and also lost the opportunity to receive a $3,000 honorarium associated with

those engagements.

       30.    Also in April 2016, Bell summoned DeSousa to her office to question

and ultimately deny his request to utilize High Impact Practices (“HIP”) resources

for a safe space retreat in Deep Creek Maryland, sponsored by the Lesbian, Gay, Bi-

Sexual, Transgender, and Queer (LBGTQ) student group. THE HIP resources came

from grant funds awarded by the Maryland Higher Education Commission (MHEC).

The primary purpose of the MHEC grant was to make UMES “competitive” and

“comparable” to other institutions of higher education in and outside Maryland.

DeSousa was responsible for overseeing administration of MHEC grant funds set

aside for his Division and from which HIP-sponsored programs could be funded.

       31.    Having previously recommended Deep Creek as a retreat destination

to the co-ed Student Government Association (SGA), DeSousa did the same for the

LGBTQ group. The SGA retreat was approved. The LGBTQ group could not find an

advisor for the overnight experience like SGA, so DeSousa volunteered as the

University official. The request for grant funding of the LBGTQ event had been

submitted through the proper channels.

       32.    Dr. Bell summarily denied approval of the LBGTQ group’s retreat

request and cited the dangers of camping; and, although DeSousa informed Bell that


                                         8
         Case 1:19-cv-03504-DLB Document 1 Filed 12/09/19 Page 9 of 14



SGA participated at the same location without incident, she still denied the request

submitted on behalf of the LGBQT group.

          33.   Dr. Bell had not rejected any other HIP-related trips at locations that

are documented through crime reports as dangerous to include New York City and

New Orleans; and she never had summoned DeSousa prior to submission of this

request to question him about or ultimately deny any other HIP educational-travel

trips.

          34.   Also, DeSousa was the only member of Bell’s Cabinet who was

required to make a PowerPoint presentation regarding how he intended to use

MHEC grant funds for non HIP-related activities. The Cabinet members were then

allowed to vote on whether DeSousa’s proposal should be approved. Bell did not

require any other member of her Cabinet to follow this process.

          35.   On or about April 25, 2016, Bell verbally informed DeSousa he would

be placed on a Performance Improvement Plan (PIP). More than 1 month later, May

27, 2016, Dr. Bell provided DeSousa with a written PIP.

          36.   Also in May 2016, Bell issued DeSousa a written disciplinary warning

alleging he had violated the Family Educational Rights and Privacy Act (FERPA)

resulting from his involvement in an incident in which a female student alleged she

had been sexually assaulted. Prior to issuing the disciplinary warning, Bell had not

spoken to Plaintiff about the incident to get his account of the events.

          37.   On June 10, 2016, Bell sent Plaintiff an email in which she informed

him that it had come to her attention that he had received and “may be acting upon”

a Title IX action appeal from a UMES student in violation of policy. Dr. Bell went on


                                            9
     Case 1:19-cv-03504-DLB Document 1 Filed 12/09/19 Page 10 of 14



to state the email was Plaintiff’s notification that such behavior is a violation of

university policy and would not be tolerated, and also was a failure to comply with

the requirements detailed in his PIP. Baffled by the factually inaccurate allegations

and summary determination that he had violated the Title IX policy, DeSousa sent

two email responses in which he explained that he had followed the policy and had

only reiterated to the student what was expressly published in the Title IX Policy

regarding the basis for an appeal. Bell never responded to Plaintiff’s detailed

explanation rebutting the charges.

       38.     The next day, Plaintiff submitted a written rebuttal dated June 11,

2016 to the written warning issued in May. In it, along with laying out his

involvement in the matter, DeSousa detailed conduct by a female employee involved

in the same incident, which conduct raised serious ethical violations committed by

that employee. Plaintiff’s account of the events, corroborated by others including

the student victim, were not investigated and Bell took no action in response to the

ethical violations by the employee outlined in Plaintiff’s response.

       39.     DeSousa submitted a status report to Dr. Bell related to his PIP on July

18, 2016.

       40.     On July 21, 2016, Bell met with DeSousa and informed him of her

decision to terminate his employment based on her determination that his

performance had not improved during the PIP period. Approximately one month

before DeSousa’s termination, a professional colleague of his had been informed

during a meeting unrelated to Plaintiff, that Plaintiff was going to be fired if he had

not been already. The person who shared with information with DeSousa’s


                                           10
     Case 1:19-cv-03504-DLB Document 1 Filed 12/09/19 Page 11 of 14



colleague worked in a different Division and was not a member of the President’s

Cabinet.

                                            COUNT I
                                      Violation of Title VII
                   (Harassment and Disparate Treatment and Termination Based
                                             on Sex)

       41.     Plaintiff incorporates by reference paragraphs 1 through 40 of the

Complaint as if set forth fully herein.

       42.     Title VII of the Civil Rights Act prohibits an employer from

discriminating against any individual with respect to the individual’s terms,

conditions, or privileges of employment because of the individual’s gender and/or

perceived acceptable social norms based on gender and/or sexual orientation.

       43.     At all pertinent times, Defendant was an employer subject to the

provisions of Title VII.

       44.     At all times pertinent, Plaintiff was an employee entitled to protection

under Title VII.

       45.     At all times relevant to this lawsuit, Defendant, through Bell,

unlawfully harassed Plaintiff based on his sex and Bell’s perception that he was gay.

       46.     At all time relevant to this lawsuit, Defendant through Bell treated

Plaintiff differently and more harshly than female and heterosexual male employees

who reported directly to Bell and violated University Policies with impunity.

       47.   Defendant, by and through Bell -its agent, knowingly and intentionally

subjected Plaintiff to unlawful discriminatory treatment when Defendant

significantly diminished Plaintiff’s position, denied Plaintiff’s leave requests,

subjected Plaintiff to disciplinary actions in disregard of the facts, and placed
                                           11
       Case 1:19-cv-03504-DLB Document 1 Filed 12/09/19 Page 12 of 14



plaintiff on a performance improvement plan for alleged performance deficiencies

for which female and heterosexual male employees who were similarly situated did

not receive similar responses.

        48.   Defendant, by and through Bell- its agent, knowingly and intentionally

subjected Plaintiff to unlawful disparate treatment when Defendant terminated

Plaintiff for alleged performance deficiencies

        49.    The reasons articulated by Defendant for its actions are pretext, and

Defendant is liable for the unlawful treatment motivated by Plaintiff’s sex.

        WHEREFORE, Plaintiff prays that the Court enter judgment against

Defendant:

        A.    Finding that Defendant violated Title VII;

        B.    Awarding Plaintiff all accumulated lost past and future wages and

benefits, including back pay, front pay, and interest, and the amount sought exceeds

$75,000;

        C.    Awarding Plaintiff compensatory and consequential damages for

pecuniary and non-pecuniary losses, including prejudgment and post-judgment

interest, and the amount sought exceeds $75,000;

        D.    Awarding Plaintiff reasonable attorneys’ fees, expert fees, and costs;

and,

        E.    Awarding Plaintiff any other relief the court deems just and proper.

                                    COUNT II
                       (Retaliation in Violation of Title VII)

   50. Plaintiff incorporates herein as though fully set out the assertions contained

in paragraphs 1-49 of the Amended Complaint.
                                          12
     Case 1:19-cv-03504-DLB Document 1 Filed 12/09/19 Page 13 of 14



   51. After Plaintiff complained to Defendant in December 2015, that two of his

male subordinates were being unfairly targeted based on their sex and the

erroneous perception they were gay, Defendant initiated an investigation against

Plaintiff related to hiring decisions that were vetted and approved by Human

Resources. Based on this “investigation”, Plaintiff’s role was significantly

diminished.

   52. After Plaintiff complained to Defendant in March 2016, that he was being

subjected to a hostile work environment based on Bell’s perception that he was gay,

Defendant denied leave requests, placed him on a performance improvement plan,

disciplined him, denied grant funds he requested as the administrative sponsor for

an LGBTQ retreat, and ultimately terminated his employment.

   53. But for Plaintiff’s sex and Defendant’s perception that he was gay, these job

actions would not have been taken, as Bell treated similarly situated female and

heterosexual male staff differently and more favorably than Plaintiff.

   54. Defendant knowingly, wantonly, intentionally and with conscious disregard

of Plaintiff’s rights, engaged in unlawful retaliation by its actions.

   55. As a result of Defendant’s unlawful actions, Plaintiff has suffered economic

and non-economic damages including but not limited to lost wages and bonuses,

embarrassment, loss of status, medical expenses, emotional distress, attorneys’ fees

and costs related to this litigation.

       WHEREFORE, Plaintiff prays for judgment against Defendant for all damages

available under the law, including back pay, pre-judgment interest, front pay,




                                            13
    Case 1:19-cv-03504-DLB Document 1 Filed 12/09/19 Page 14 of 14



compensatory damages, punitive damages, reasonable attorneys’ fees, costs herein

expended and other relief as the Court deems just and proper.

                                         JURY DEMAND

          Plaintiff demands a jury trial on all counts.

                                           Respectfully submitted,

                                           _____/s/_________________
                                           Pamela L. Ashby, Esquire (Bar # 13689)
                                           Jackson and Associates Law Firm, LLC
                                           1300 Caraway Court, Suite 100
                                           Upper Marlboro, MD 20774
                                           Office: (301) 883-0800
                                           Facsimile: (301) 883-0801
                                           pashby@jacksonassociateslawfirm.com
                                           Attorney for Plaintiff




                                          14
